Citation Nr: 9902731	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  92-47 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for psychiatric 
disability.

2. Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.O.




ATTORNEY FOR THE BOARD

Alberto H. Zapata, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The claims file was subsequently 
transferred to the jurisdiction of the RO in Indianapolis, 
Indiana.  This case was previously remanded by the Board for 
further development in October 1995.  That development has 
been accomplished and the case is now ready for appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the behavioral problems noted in 
his service medical records represent the beginning signs of 
what was eventually diagnosed after service as a bipolar 
disorder.  Therefore, the veteran is of the opinion that 
service connection for a psychiatric disability should be 
granted given that he has continually suffered psychiatric 
impairment since first experiencing symptoms in service.

The veteran also contends that he has disabilities of such 
severity that they preclude him from obtaining gainful 
employment.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim for service connection 
for psychiatric disability is well grounded.  The Board is 
also of the opinion that the evidence supports entitlement to 
a permanent and total rating for pension purposes.


FINDINGS OF FACT

1. The claim for entitlement to service connection for 
psychiatric disability is not plausible.

2. The veteran is 49 years old, has completed two years of 
college education, and has post-service experience in 
various occupations including insurance sales, tending 
bar, freelance music entrepreneurship, and various short-
lived stints in the service industry.

3. The veterans currently diagnosed disabilities, not of 
willful misconduct origin, are a bipolar disorder, 
personality disorders, degenerative arthritis, and a 
chronic obstructive pulmonary disease.

4. The veterans psychiatric disability is productive of no 
more than severe social and industrial impairment.

5. The veterans degenerative arthritis is currently 
manifested by no more than slight limitation of lumbar 
spine motion.

6. The veterans chronic obstructive pulmonary disease is 
currently manifested by a few posterobasal noises on 
forced ventilation, a post-bronchodilator forced 
expiratory volume in one second (FEV-1) of 87 percent of 
predicted values, and a ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) of 86 
percent of predicted values.

7. The veterans combined schedular non-service-connected 
disability rating is 70 percent.

8. Service connection is not established for any disability.

9. The veteran is unable to secure and follow substantially 
gainful employment by reason of his lifetime disabilities, 
consistent with his age, education and occupational 
experience.


CONCLUSIONS OF LAW

1. The claim for service connection for psychiatric 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2. The requirements for a permanent and total disability 
rating for pension purposes have been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.342, and Part 4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for psychiatric 
disability

Before evaluating the merits of the veterans claim for 
service connection for psychiatric disability, the initial 
question to be answered is whether the veteran has presented 
sufficient evidence to form a well-grounded claim.  In order 
to be well grounded, the claim must be meritorious on its own 
or capable of substantiation.  If the evidence presented by 
the veteran fails to meet this level of sufficiency, no 
further legal analysis need be made as to the merits of his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is plausible or possible is required in order for 
the claim to be well grounded.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Further, according to 38 U.S.C.A. §1112(a)(1), a chronic 
disease, when manifest during service or to a degree of 10 
percent or more within one year from the date of separation 
from such service, shall be considered to have been incurred 
in or aggravated by such service, notwithstanding that there 
is no record of such disease during the period of service.  
Psychoses are defined as such chronic diseases. See 
38 C.F.R. §§ 3.307(a)(3), 3.309.

With respect to diseases for which service connection can 
be obtained, VA has explicitly excluded personality 
disorders.  38 C.F.R. § 3.303(c); e.g., Winn v. Brown, 8 
Vet.App. 510, 516 (1996) (upholding the validity of 38 C.F.R. 
§ 3.303(c) with respect to personality disorders), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997).

Review of the veterans service medical records reveals that 
he was seen in June 1968 for complaints of poor temper 
control.  After a full mental status examination, the 
examiner recorded impressions of immature and passive-
aggressive personality disorders.  The veteran was seen again 
in March 1969.  On that occasion, an examiner elicited a full 
psychiatric history from the veteran and performed a full 
mental status examination.  Again, an immature personality 
disorder of the passive-aggressive type was diagnosed.  His 
separation examination report was negative for notation of 
psychiatric disability.

The earliest evidence of post-service psychiatric treatment 
is the notation, in an August 1990 social and industrial 
survey, that the veteran was involuntarily hospitalized for 
two months in 1976 at the Methodist Hospital in Indianapolis, 
Indiana.  The veteran reported that during that 
hospitalization a diagnosis of a bipolar disorder of the 
manic type was established.  The RO has attempted to obtain 
those records from the Methodist Hospital, however, the 
facility has informed the RO that the veterans records have 
been destroyed pursuant to hospital policy.

The social and industrial survey report also notes that the 
veteran reported he received ongoing treatment at VA Medical 
Centers and the State Mental Health Hospital in Madison, 
Indiana, all for alcohol related problems or attempted 
suicide, since 1980. 

VA Medical Center treatment records from 1984 reveal that the 
veteran was hospitalized after a suicide attempt.  The 
diagnoses upon discharge included a history of a bipolar 
disorder and an adjustment disorder with depression.

VA compensation and pension examinations were accomplished in 
September and November 1990.  These examinations resulted in 
diagnoses of a bipolar disorder and a major affective 
disorder of the bipolar type.  In the report from the 
November 1990 examination, the examiner noted the veterans 
inservice history of psychiatric treatment and 1976 
hospitalization for a manic episode, after which the veteran 
was placed on psychotropic medications which he could not 
continue to use due to complicating diarrhea.  The examiner 
found no psychiatric problems except for abnormalities noted 
on mental status examination.  The examine stated that he had 
previously witnessed the veteran in a manic stage, however.


At his personal hearing in May 1991, the veteran testified 
that while in the Navy he found it difficult to deal with 
authority and that he had general difficulty functioning.  
The veteran testified concerning his need to visit service 
psychiatrists due to the above-mentioned difficulties 
adjusting to Navy life.

As part of assessment for a Social Security Administration 
disability benefits claim, the veteran underwent full 
psychiatric evaluation in May 1991.  The lengthy report 
resulting from that examination is of record, and, therein, a 
clinical psychologist again confirmed a diagnosis of a 
bipolar disorder of a mixed type and a mixed personality 
disorder of the antisocial, hypomanic, and narcissistic 
types.  

Review of VA Medical Center records obtained prior to the 
Boards October 1995 remand reveals continued consistent 
findings of a bipolar disorder, with no attribution of this 
condition to circumstances of service or symptoms noted in 
service.  The Board notes that these records do contain 
notations, dated in March 1995, of a diagnosis and history of 
post-traumatic stress disorder.  The examiner did not provide 
any clinical commentary concerning these entries of post-
traumatic stress disorder, and no discussion of any inservice 
stressor, on the part of the examiner or the veteran, was 
reported.
 
VA medical records obtained pursuant to the Boards October 
1995 remand show diagnoses of a bipolar disorder, with no 
attribution of acquired psychiatric disability to symptoms 
noted during the time of active duty service.  Attempts to 
obtain treatment records from a private physician and the 
Methodist Hospital met without success.

Also, pursuant to the October 1995 remand, the veteran was 
afforded a VA compensation and pension examination in May 
1997.  In the report from that examination, a VA physician 
recorded the veterans psychiatric history, including the 
assertion that the veterans first manic episodes began while 
he was serving aboard ship in the Navy.  The physician wrote 
that the veteran caused fights and arguments before being 
sent to see a psychiatrist who diagnosed a bipolar disorder.  
After noting the veterans post-service psychiatric 
hospitalizations, the physician reported the findings of the 
mental status examination and diagnoses which included a 
bipolar disorder and alcohol dependence.  

In a September 1997 report, a VA physician provided an 
opinion concerning the onset of the veterans bipolar 
disorder after a full review of the veterans claims file.  
In the opinion, the physician reported that there was 
absolutely no evidence in the record showing that the 
veterans inservice symptoms were suggestive of an impending 
illness, later diagnosed as a bipolar disorder.  The 
physician stated that the problems noted in service medical 
records were all personality related and no evidence of an 
Axis I diagnosis was patent at that time.  The physician also 
reviewed the post-service medical evidence and concluded that 
those records contained no suggestion that the veterans 
bipolar disorder began or was triggered by his military 
service.

After a full review of the medical evidence, the Board 
concludes that the veterans claim for service connection for 
an acquired psychiatric disability is not well grounded.  The 
earliest date as of which a diagnosis of a bipolar disorder 
appears in the record is 1984.  The VA social and industrial 
survey mentioned above does note a history of bipolar 
disorder as early as 1976, however, attempts to corroborate 
such a diagnosis and treatment from Methodist Hospital were 
unsuccessful.  Regardless, those records purportedly only 
document a diagnosis of a bipolar disorder as far back as 
1976, six years or more following the veterans separation 
from the military.  Moreover, as mentioned above, a recent 
opinion from a VA physician who reviewed the veterans 
service medical records affirmatively rejected the 
proposition that symptoms exhibited by the veteran in service 
constituted manifestations of a bipolar disorder.  

While examiners have noted evidence of post-traumatic stress 
disorder, no definitive diagnosis addressing the specific 
stressors alleged by the veteran has been offered.  Moreover, 
the veteran has not contended that he experienced inservice 
traumatic events that would serve as stressors for such a 
disorder.  It is the veterans contention that his bipolar 
disorder, not any other psychiatric disability, had its onset 
during his military service.  Service connection for post-
traumatic stress disorder requires medical evidence 
establishing (1) a clear diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Because the veteran lacks contentions or evidence addressing 
prongs two and three of the criteria for service connection 
for post-traumatic stress disorder, a claim of service 
connection based on that particular psychiatric disability is 
also not well grounded.

With respect to his bipolar disorder, in the absence of 
medical evidence showing that this disorder is etiologically 
linked to inservice symptoms, the Board must conclude that 
the veteran has failed to meet the second prong, the nexus 
requirement, of a well-grounded claim for service connection 
for an acquired psychiatric disability, currently diagnosed 
as a bipolar disorder.  

The Board acknowledges the veterans opinion with respect to 
the onset of his bipolar disorder, however, while the veteran 
is competent to describe symptoms he might have experienced 
in service and since separation therefrom, he is not 
competent as a lay person, under the law, to render medical 
diagnoses or to establish an etiological relationship between 
current psychiatric manifestations and inservice symptoms.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992); 
Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993); Epps 
v. Gober, 126 F.3d 1464 (1997).

The fact that VA authorized an examination for the veterans 
claimed psychiatric disability does not mean that the claim 
was well grounded.  See Slater v. Brown, 9 Vet. App. 240 
(1996) (explaining that although certain exceptions have been 
provided by VA to excuse a claimant from the need to submit 
evidence fulfilling all of the requirements for a well-
grounded claim, this does not mean that any claimant who does 
not fulfill these requirements is entitled to the duty to 
assist).

The Board has considered and denied the claim for service 
connection for psychiatric disability as not well grounded 
whereas the RO denied the claim on the merits.  However, the 
veteran has not been prejudiced by the Board's decision 
because in assuming that the claim was well grounded, the RO 
accorded the veteran greater consideration than the claim in 
fact warranted under the circumstances.  Bernard v. Brown, 4 
Vet.App. 384, 392-94 (1993).  To remand this case to the RO 
for consideration of the issue of whether the veteran's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  A permanent and total rating for pension purposes

The Board notes that the veteran's claim for a permanent and 
total disability rating for pension purposes is well grounded 
according to 38 U.S.C.A. § 5107 (a); his claim is plausible 
and capable of substantiation.  The Board is satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107 (a).

Pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to disability (service-connected and 
non-service-connected) not the result of willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of a disability that 
is reasonably certain to last throughout the remainder of 
that persons life.  Talley v. Derwinski. 2 Vet.App. 262, 285 
(1992); 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.340(b), 3.342, 
4.15.

According to 38 U.S.C.A. § 1502, a finding of permanent and 
total disability is warranted where a veteran experiences any 
disability reasonably certain to continue throughout the life 
of the disabled person that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  The average person standard is 
outlined in 38 C.F.R. § 3.340(a) and § 4.15.  Section 4.15 
also provides that a total evaluation is based primarily on 
the average impairment in earning capacity, and that 
permanent loss of the use of both hands, or of both feet or 
of one hand and one foot, or the sight in both eyes is 
considered permanent and total disability for pension 
purposes.  Further, permanent total disability evaluations 
for pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

According to 38 C.F.R. § 4.15, the average impairment in 
earning capacity provides the basis upon which a total 
disability evaluation may be granted.  The criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule), 
found in 38 C.F.R. Part 4, also provide a means for objective 
determination of total disability.  When impairment is 
commensurate with a 100 percent rating in accordance with 
schedular criteria, a total rating on a schedular basis is 
warranted.  38 C.F.R. § 3.340(a)(2).  Section 4.17 of Title 
38 of the Code of Federal Regulations provides that all 
veterans who meet the eligibility requirements and who are 
unable to secure or follow a substantially gainful occupation 
by reason of disability likely to be permanent shall be rated 
permanently and totally disabled.  Section 4.17 further 
provides that, for pension purposes, the permanence of 
percentage requirements set forth in 38 C.F.R. § 4.16 is 
mandatory.

In the rating decision on appeal, the veterans non-service-
connected disabilities are listed as: a major affective 
disorder (bipolar type), degenerative arthritis of the lumbar 
spine, and chronic obstructive pulmonary disease.  The 
combined disability evaluation for those non-service-
connected disabilities is 40 percent.

The Board notes that according to various medical reports of 
record, the veteran is also impaired by his dependence upon 
the use of alcohol.  Primary drug and alcohol abuse is 
regarded as a product of willful misconduct and may not be 
considered in determining the veterans entitlement to non-
service-connected pension benefits, although organic diseases 
and disabilities which are the secondary result of the 
chronic use of alcohol and drugs will not be regarded as the 
product of willful misconduct.  38 C.F.R. § 3.301(b),(c) 
(1998).


A. Psychiatric disability

As mentioned above, post-service psychiatric records reveal 
ongoing treatment for a bipolar disorder.  With respect to 
the severity of this condition, pertinent evidence includes a 
March 1990 letter from a VA staff psychiatrist stating that 
the veteran was under care for a major affective disorder, 
that the veteran was not employed, and that he would have 
difficulty in maintaining employment for the rest of his 
life.  

At the August 1990 social and industrial survey, the veteran 
was found to be coping reasonably well with his mental 
disorder.  The veteran had terminated use of psychotropic 
medications and there were no symptoms suggestive of a major 
mental disorder at the time of the August 1990 evaluation.  

In the November 1990 VA examination, a VA examiner noted that 
the veteran was able to get along with others well and that 
there were no symptoms seen.  The examiner reported that the 
veteran was not taking Lithium or Tegretol.  The veteran was 
felt not to exhibit any severe psychiatric problems at that 
time, except for abnormalities noted on mental status 
examination.  The examiner noted that he witnessed the 
veteran in states of mania when he was not taking his 
medication.  The examiner concluded that the veterans 
psychiatric disability was very cyclical in nature.  The 
veteran was noted to oscillate between manic stages, at which 
time he was quite hostile towards others, and quiescent 
stages when he was able to relate to others quite well.  The 
examiner diagnosed a major affective disorder of the bipolar 
type.

At his May 1991 personal hearing, the veteran testified that 
he was unable to maintain steady employment due to his 
inability to handle the stresses of the workplace and 
frequent episodes of manic phases.  The veteran testified 
that he had had many jobs in the service industry in which he 
was not able to be successful due to his impairing 
psychiatric condition.  The veterans companion testified 
that the veteran often became violent during bouts of mania, 
and she also testified that he experienced bouts of 
depression during which he made suicidal gestures.  

The May 1991 psychological evaluation performed for Social 
Security Administration benefits purposes was comprehensive 
and illustrative of the degree of the veterans occupational 
and social impairment.  Relevant findings included a then 
current Global Assessment of Functioning (GAF) score of 51, 
defined as indicating moderate symptoms (manic episode, 
impulsive flight), and past functioning equating to a score 
of 45 described as indicating serious symptoms, suicidal 
ideation, with more gross confusion and excitement.  In his 
summary impression, the clinical psychologist noted that the 
veteran had a history of alcohol and drug dependence, as well 
as extreme social and emotional inability.  The examiner 
noted a history of antisocial behavior and attitudes 
including assaults, hustling, gambling, and manipulation of 
others.  The examiner also opined that the veterans mental 
status was fragile and that attempts to compel him into 
competitive employment would cause his illness to accelerate 
and lead to deterioration of mental status and regression 
towards the use of alcohol and drugs as a response to stress.

The veteran was awarded Social Security Administration 
disability benefits in August 1991, chiefly based upon the 
above-outlined clinical findings.

VA Medical Center records obtained since the October 1995 
Board remand demonstrate continued treatment of psychiatric 
disabilities, including bipolar and personality disorders.  
Those records indicate that the veterans symptoms are 
significantly exacerbated by his failure to take psychotropic 
medications, and that on those occasions he either became 
violent or prone to suicidal thoughts.  According to an 
October 1994 hospitalization report, the veteran was 
noncompliant with regard to taking his medications, as he 
felt that the medication was of no utility to him.  The 
veteran was released from the hospital for his behavior and 
against medical advice.  

More recent VA treatment records from the VA medical facility 
in Reno, Nevada reveal ongoing treatment for alcohol 
dependence.  

In the report from the May 1997 VA psychiatric examination, 
the examiner stated that the veteran exhibited normal speech 
for his level of education, a mood that was described as a 
little depressed, and a stable affect.  The veteran was 
found to be alert, oriented to time, place, and person, and 
experiencing no auditory or visual hallucinations.  No 
delusions were noted and his memory was found to be within 
normal limits.  In addition, the veteran demonstrated fair 
judgment and good insight.  The examiner made an Axis I 
diagnosis of a bipolar disorder and alcohol dependence.  The 
examiner assigned a GAF score of 59, concluding that the 
veteran was capable of managing his funds and capable of 
part-time employment.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  After that date, all diagnoses of mental 
disorders for VA purposes have been required to conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  61 Fed. Reg. 52,700 (1996) 
(now codified at 38 C.F.R. § 4.125).  The new criteria for 
evaluating service-connected psychiatric disabilities is 
codified at newly designated 38 C.F.R. § 4.130.  61 Fed. Reg. 
52, 700-1 (1996).  The veteran has been provided the 
regulatory criteria in effect both prior to, and from, 
November 7, 1996.  The veteran is entitled to have his case 
adjudicated under whichever psychiatric disability criteria 
would be more favorable to him in light of regulatory change 
while his case is on appeal to the Board.  Cohen v.  Brown, 
10 Vet. App. 128, 138-139 (1997).  Accordingly, the Board 
will evaluate the veterans psychiatric disability under both 
the new and old criteria.  Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's non-service-connected psychiatric disability 
has been rated as 30 percent disabling under diagnostic code 
9206 of the Rating Schedule.  Under the provisions of this 
diagnostic code in effect prior to November 7, 1996, the 
rating for the veterans psychiatric disability hinges on his 
overall social and industrial impairment.  A 30 percent 
rating is warranted if psychoneurotic symptoms are productive 
of definite social and industrial impairment; a 50 percent 
rating is warranted if psychoneurotic symptoms are productive 
of considerable social and industrial impairment; a 70 
percent rating is warranted if psychoneurotic symptoms are 
productive of severe social and industrial impairment.  Where 
there are active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability, a 100 percent 
rating is warranted.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).

Under the provisions of the Rating Schedule for a bipolar 
disorder now in effect, a 30 percent evaluation is warranted 
when the disability is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
required when the psychiatric disorder causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory; or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is in order for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due  to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function  independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial  
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432 (1998).

Review of the evidence accrued since the filing of the 
veterans claim for pension reveals a cyclical pattern of 
impairment.  The veteran, especially when non-complaint with 
medications, has been prone to bouts of mania and depression 
which render him incapable of working and, at times, required 
hospitalization.  Upon the most recent examination, the VA 
physician assessing the veteran was of the opinion that he 
was only capable of part-time work.  The examiner assigned 
the veteran a GAF score at 59.  A GAF score within the range 
of 51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.125 (1998).  
The Board notes that the examiner did not apportion the 
veterans social and industrial impairment between alcohol 
related disorders, personality disorders, and his bipolar 
disorder.  Nevertheless, given the examiners silence 
regarding the degree of impairment caused by alcohol 
dependence, the Board must give the veteran the benefit of 
the doubt that the GAF score assigned encompasses primarily 
his bipolar disorder. 

Over the course of the many years since the veteran filed the 
pension claim on appeal, his GAF scores have spanned the 
gamut from serious to moderate impairment in social and 
occupational functioning.  The veterans unstable work 
history weighs against his obtaining gainful employment.  
Moreover, VA examiners have declared that competitive 
employment would exacerbate the veterans bipolar disorder 
and recently a VA examiner has felt that the veteran was only 
capable of part-time employment.  After a careful review of 
the record, the Board finds that the clinical data in this 
matter is at least in equipoise with respect to whether a 70 
percent rating is warranted under the pre-November 7, 1996, 
rating criteria.  Under these circumstances, with resolution 
of reasonable doubt in the veterans favor, the Board 
concludes that a 70 percent rating for the veterans non-
service-connected psychiatric disability is in order.  Also 
for the above-stated rationale, the Board is of the opinion 
that the veterans symptoms are not indicative of a rating in 
excess of 70 percent, given that he has been deemed capable 
of part-time employment and given that he has not been shown 
to be virtually isolated in the community due to his 
psychoneurotic symptoms.  In addition, his psychoneurotic 
symptoms have not been shown to be totally incapacitating, 
rather, when properly taking his medications, the veteran has 
been shown to be able to function quite well with regard to 
interacting with society.  These symptoms belie a state of 
psychoneurosis productive of total social and industrial 
incapacity.  38 C.F.R. § 4.130, Diagnostic Code 9206 (1996). 

For these same reasons, the veteran is not deemed totally 
occupationally and socially impaired under the new rating 
criteria.  The veteran does not exhibit memory impairment, 
disorientation to time, place, or person, inability to 
maintain personal hygiene or engage in the activities of 
daily living, gross impairment of thought processes or 
communication, or persistent delusions or hallucinations.  
Further, he has not been shown to present danger to himself 
on a daily basis when he is properly medicated.  Accordingly, 
the veterans bipolar disorder does not warrant a 100 percent 
rating under the new criteria.  38 C.F.R. § 4.130, Diagnostic 
Code 9432. 

B. Arthritis

A September 1990 VA orthopedic evaluation of the veteran 
revealed complaints of low back pain over a two year period, 
with no report of specific injury; no tenderness of the back 
was found.  Range of motion studies showed forward flexion of 
80 degrees, backward extension of 25 degrees, and bilateral 
lateral flexion of 30 degrees.  X-rays revealed some 
degenerative arthritis of the lumbar spine.  The concluding 
orthopedic diagnosis was degenerative arthritis of the lumbar 
spine.  The veteran also demonstrated bilateral hip range of 
motion from zero degrees to 120 degrees flexion, with 45 
degrees bilateral abduction.  The veteran gave a history of 
recurrent pain and swelling of the wrists and fingers.  The 
examiner observed spindling of the proximal interphalangeal 
joints of the hands.

An October 1994 VA psychiatric hospitalization report 
contains a summary of a physical examination of the veteran 
which states that such examination was basically within 
normal limits.

At his May 1997 VA orthopedic evaluation, the veteran 
reported that while in service in 1960, he was pushed down a 
ladder while aboard ship and as a result sustained two 
fractures of the spine.  The veteran reported suffering 
intermittent low back pain since that time.  The veteran 
stated that the pain had eventually become constant, after 
gradually increasing in intensity and frequency since 
attaining age 40, and that the pain had reached the point 
that he could no longer work.  Upon physical examination, the 
veteran exhibited a normal heel-to-toe gait.  The veteran was 
able to do a deep knee bend and able to hop easily on the 
ball of either foot.  The examiner specifically found that 
the veteran did not appear to express excess fatigability 
with use of the back and his endurance appeared to be 
adequate.  Coordination testing failed to demonstrate pain on 
motion, and the examiner observed that the veteran was able 
to easily lean over from the standing position in order to 
pick up his shoes without any evidence of pain.  Range of 
motion studies revealed forward flexion to 80 degrees, 
lateral bending to 30 degrees, bilaterally, rotation to 30 
degrees, bilaterally, and extension to approximately 45 
degrees, without evidence of pain or spasm.   No paraspinal 
muscle tenderness or spasm was observed, and the veterans 
spinous processes were found to be not tender.  He appeared 
to have a normal cervical lordosis, normal thoracic kyphosis, 
and normal lumbar lordosis.  No motor or sensory deficit of 
the lower extremities was noted.  It was the examiners 
assessment that the veteran had a questionable history of 
fractures of the lumbar spine, however, the examiner noted 
that he had not reviewed the recently taken radiographs of 
the veterans spine.  The examiner was also of the opinion 
that the veteran may possibly have some post-traumatic 
arthritis in the lumbar spine area, but that such a condition 
was not very impressive upon the examiners evaluation of 
the veteran.  The examiner was of the opinion that the 
veteran did not manifest any neurologic deficits based upon 
orthopedic examination.  The examiner concluded, at least 
from an orthopedic standpoint, the veteran was employable.  
The examiner added that back pain was not apparent through 
any physical sign upon examination.  The x-rays of the 
veterans back taken in May 1997 revealed degenerative joint 
disease with joint space loss of the lower lumbar spine, 
particularly at L5-S1.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45 (1998).

Under diagnostic code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation is warranted 
where severe limitation of motion is shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  

After reviewing the totality of the orthopedic evidence 
concerning the veterans lumbar spine, the Board is of the 
opinion that the 10 percent rating currently assigned the 
veterans degenerative arthritis of the lumbar spine is 
correct.  In order to warrant a higher rating, the veteran 
must have restricted lumbar spine motion of a moderate 
degree.  Although the veterans lumbar spine motion appeared 
less than full upon examinations conducted in 1990 and 1997, 
the veteran has not been found to be so restricted by 
degenerative arthritis such that his lumbar spinal motion is 
moderately limited.  The veteran has provided a history of 
pain and swelling of the wrists and fingers.  However, 
clinical evaluations have disclosed no orthopedic disability 
of any other joint, or functional loss due to pain.  

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In this regard, the Board notes that the 
orthopedic evidence outline above does not reveal complaints 
of or clinical signs of pain on motion.  Specifically, the 
physician examining the veteran in May 1997 found that the 
veteran exhibited no pain upon coordination testing and upon 
bending to retrieve his shoes. 

As no neurological deficits relative to the lumbar spine were 
found, 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998), is not 
for application.

Under these circumstances, the Board finds that the current 
evaluation under diagnostic code 5292 is appropriate for the 
veterans lumbar spine arthritis given current 
manifestations.  38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 
Vet. App. at 207-8.

C. Chronic obstructive pulmonary disease

VA x-ray examination in September 1990 revealed evidence of 
mild chronic obstructive pulmonary disease with no acute 
infiltrates.  A VA examiner entered a diagnosis of chronic 
obstructive pulmonary disease in her September 1990 
compensation and pension examination report.  

In June 1997, the veteran presented to a VA pulmonary 
examiner complaining of a two year history of dyspnea on 
exertion, which was characterized as very slightly 
progressive, associated with a chronic nonproductive cough.  
In addition, the examiner reported that the veteran was a 
heavy smoker.  The veteran described his dyspnea as minimal, 
and stated that he could climb four flights of stairs without 
much discomfort.  Objective findings included a negative 
chest examination, except for a few posterobasal noises 
during forced ventilation.  The examiner opined that the 
veterans respiratory condition was not malignant in nature 
and in remission.  Results of pulmonary function studies and 
x-rays were pending.  The examiner diagnosed a cold in the 
early stage.  In an addendum, the examiner added that the 
veterans lung problem was not a major factor in his 
impairment.  The examiner added that from a respiratory 
viewpoint, the veteran was able to engage in any job that 
does not require extremely heavy physical labor.  The report 
from the x-ray examination of the veteran performed in June 
1997 states that the veterans lungs were clear and that no 
active pulmonary disease was present.  The results of 
pulmonary function tests performed in May 1997 reveal a pre-
bronchodilator FEV-1 value within 84 percent of predicted 
values, a pre-bronchodilator FEV-1/FVC fraction within 88 
percent of predicted values, a post-bronchodilator FEV-1 
value within 87 percent of predicted values, and a post-
bronchodilator FEV-1/FVC fraction within 86 percent of 
predicted values.

During the course of the veterans appeal concerning his 
pension claim, the Rating Schedule for disabilities of the 
respiratory system was revised effective October 7, 1996.  
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97).  In its 
most recent adjudication of the veterans claim, the RO 
considered the newly enacted provisions of the Rating 
Schedule for disabilities of the respiratory system.  

The rating criteria under Code 6604 for chronic obstructive 
pulmonary disease that became effective on October 7, 1996, 
provide that a 10 percent evaluation is warranted when 
pulmonary function tests show a forced expiratory volume in 
one second (FEV-1) of 71- to 80-percent of predicted value; 
or show the ratio of forced expiratory volume in one second 
to forced vital capacity (FEV-1/FVC) of 71 to 80 percent of 
predicted; or show a diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO (SB)) of 
66- to 80-percent of predicted; a 30 percent evaluation is 
for application when pulmonary function tests show an FEV-1 
of 56- to 70-percent of predicted; or show an FEV-1/FVC of 
56- to 70-percent of predicted; or show a DLCO (SB) of 56- to 
65-percent of predicted; a 60 percent evaluation is warranted 
when pulmonary function tests show an FEV-1 of 40- to 55-
percent of predicted; or show an FEV-1/FVC of 40- to 55-
percent of predicted; or show a DLCO (SB) of 40- to 55-
percent of predicted; or when there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit); a 100 percent evaluation is warranted when pulmonary 
function tests show an FEV-1 of less than 40 percent of 
predicted; or an FEV-1/FVC of less than 40 percent of 
predicted; or show a DLCO (SB) of less than 40 percent of 
predicted; or when there is maximum exercise capacity of less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or when there is cor pulmonale 
(right heart failure); or when there is right ventricular 
hypertrophy; or when there is pulmonary 

hypertension (shown by Echo or cardiac catheterization); or 
when there is an episode or episodes of acute respiratory 
failure; or when outpatient oxygen therapy is required.  38 
C.F.R. § 4.97, Code 6604 (effective October 7, 1996).  

It bears emphasis that where pulmonary function tests are 
used to evaluate service-connected respiratory disability, 
the evaluation is based on the post bronchodilator values 
shown by those tests.  See comments to final rule 
promulgating amendments to the rating schedule for evaluating 
respiratory disabilities, effective October 7, 1996, set 
forth at 61 Fed. Reg. 46,720, 46,723 (1996).

Prior to the enactment of the new rating criteria for 
pulmonary disabilities, the RO had rated the veterans 
chronic obstructive pulmonary disease as analogous to 
bronchitis under diagnostic code 6600.  

Under the Rating Schedule as it was in effect prior October 
6, 1996, mild chronic bronchitis with slight cough, no 
dyspnea and few rales warranted a noncompensable rating.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).  A 10 percent 
rating required moderate chronic bronchitis with considerable 
night or morning cough, slight dyspnea on exercise and 
scattered bilateral rales.  Id.  A 30 percent rating required 
moderately severe chronic bronchitis with persistent cough at 
intervals throughout the day, considerable expectoration, 
considerable dyspnea on exercise, rales throughout the chest 
and beginning chronic airway obstruction.  Id.  

Under the decision of the United States Court of Veterans 
Appeals (Court) in Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

Pulmonary functions tests conducted in May 1997 have yielded 
results consistent with a zero percent evaluation under the 
applicable diagnostic code in effect after October 7, 1996.  
The results of the May 1997 VA pulmonary function tests show 
more post-bronchodilator pulmonary capacity than the 80 
percent capacity for FEV-1 and FEV-1/FVC values required for 
a compensable rating under the new schedular criteria.  With 
respect to the criteria in effect prior to October 6, 1996, 
the Board is of the opinion that the severity of the 
veterans non-service-connected lung condition also does not 
warrant a compensable rating.  Under the old criteria, the 
veterans lung disability was rated as analogous to chronic 
bronchitis.  The veterans symptoms are not of such severity 
to warrant a 10 percent rating under the criteria for chronic 
bronchitis.  The objective findings resulting from the chest 
examination were largely negative except for a few 
posterobasal noises during forced ventilation.  Although the 
veteran did complain of dyspnea on exertion and a chronic 
nonproductive cough, he did not complain of chronic morning 
or night coughs or manifest the scattered bilateral rales 
contemplated in a 10 percent rating.

In light of the new increased non-service-connected rating 
assigned the veterans psychiatric disability, his new 
combined non-service-connected disability rating equates to 
an overall 70 percent non-service-connected disability 
rating.  38 C.F.R. § 4.25 (1998).

As outlined above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of a permanent disability or experiences a disability 
that would preclude the average person from following a 
substantially gainful occupation, if it is reasonably certain 
that such disability is permanent.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.15.  The Board notes that a total evaluation 
for the veterans disabilities is not warranted under the 
applicable schedular criteria contained in the Rating 
Schedule.  Applying 38 C.F.R. § 4.25 results in an overall 
combined rating for the above-cited non-service-connected 
disabilities of 70 percent.  (See 38 C.F.R. § 4.25 (1998) for 
computation rules.)  Thus, the veteran cannot be considered 
schedularly totally disabled.  See 38 U.S.C.A. § 1502; 
38 C.F.R. § 4.15.

However, because the veterans disabilities, rated in 
combination as 70 percent disabling, do meet the threshold 
requirements of 38 C.F.R. § 4.17, as applied to pension cases 
through 38 C.F.R. § 4.16, the unemployability test of 
38 C.F.R. § 4.17 must be applied.  In this regard, the Board 
notes that the veteran is 49 years old, has completed two 
years of college education, and has post-service experience 
in various occupations including selling insurance, tending 
bar, freelance music entrepreneurship, and various short-
lived stints in the service industry. 

With regard to the veterans employability, the Board is 
swayed by the March 1990 VA opinion letter, mentioned above, 
in which a VA physician stated that the veteran would have 
difficulty finding and maintaining employment for the rest of 
his life due to his major affective disorder of the bipolar 
type.  Thus, the permanent nature of the veterans 
psychiatric disability is evident.  Further, the above noted 
April 1991 opinion from a licensed psychologist, speaking to 
the veterans inability to cope when confronted with the 
stress and pressure of a competitive work environment, 
provides further evidence of an inability to engage in 
gainful employment.  In evaluating whether the veterans non-
service-connected disabilities preclude substantially gainful 
employment, the Board notes that the VA Adjudication 
Procedure Manual (M21-1), Part VI, par. 7.15, Change 52 
(August 26, 1996),  defines substantially gainful employment 
as that which is ordinarily followed by the nondisabled 
to earn a livelihood, with earnings common to the particular 
occupation in the community where the veteran resides.  This 
suggests a living wage.  Ferraro v. Derwinski, 1 
Vet. App. 326, 332 (1991).  The ability to work sporadically 
or obtain marginal employment is not substantially gainful 
employment.  Moore v. Derwinski, 1 Vet. App. 356. 358 (1991).  
The pertinent section of M21-1 also states that marginal 
employment exists if, by reason of age and disability, the 
veteran works less than one-half the usual hours or receives 
less than one-half the prevailing community wage for the 
particular occupation.  To qualify as marginal employment 
under 38 CFR 4.17(a), either of the criteria will suffice.  
The veteran has not been steadily employed since separating 
from service.  More recent professional psychiatric opinion 
posits only that the veteran is capable of part-time 
employment.

Under these circumstances, the Board is of the opinion that 
the veteran is incapable of securing and following 
substantially gainful employment by virtue of his non-
service-connected disabilities. 



ORDER

Evidence of a well grounded claim for service connection for 
a psychiatric disability not having been submitted, the 
appeal is denied.

A permanent and total disability rating for pension purposes 
is granted.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
